United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEFENSE HEALTH AGENCY, NATIONAL
CAPITAL REGION MEDICAL
DIRECTORATE, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1352
Issued: August 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On June 14, 2016 appellant filed a timely appeal from an April 13, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal and to OWCP after the April 13, 2016
decision was issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the
time of its final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish left wrist and upper
extremity conditions causally related to a July 21, 2015 employment incident.
FACTUAL HISTORY
On September 29, 2015 appellant, then a 46-year-old medical technologist, filed a
traumatic injury claim (Form CA-1) for a left wrist injury that allegedly occurred in the
performance of duty on July 21, 2015. She explained that she had been performing microscopic
work and using a manual counter with her left hand when she experienced pain in her left wrist.
In a July 30, 2015 narrative statement, appellant indicated that she had severe pain in her
left wrist and cervical spine due to repetitive motion at work over the past two months. She
noted that OWCP had previously accepted a cervical condition under File No. xxxxxx345 and
she believed that her condition had been aggravated by constant use of a microscope while
digitally counting cells, using a computer to enter results, constant standing, and bending her
head down to assist doctors with bone marrow procedures.
On July 21, 2015 Dr. Sharda Katyal, a Board-certified occupational medicine specialist,
diagnosed neck pain and left wrist pain and asserted that appellant had sustained a work-related
injury that day. He reported that appellant’s federal duties required working in the department of
pathology in laboratory services, which included bone marrow duties and manual differential
counts. Dr. Katyal found that appellant was developing symptoms in her left hand and forearm
and noted that she also had a preexisting cervical condition that had been aggravated by her
manual count of bone marrow. He described her duties as assisting physicians and prepping
patients by holding them still during procedures, which put strain on her cervical spine.
Dr. Katyal also reported that appellant was asked to perform manual differential counts that
required repeatedly looking under a microscope and manually using her left hand which caused
pain in her left wrist and forearm.
In a July 22, 2015 referral form, Dr. Katyal reiterated that appellant had sustained an
occupational injury and advised that she work under the following restrictions for the period
July 21 through September 1, 2015: no use of left arm, no use of left hand, no fine manipulation,
no lifting or carrying over 10 pounds, and no pulling or pushing over 10 pounds. Appellant also
advised appellant to avoid bone marrow duties and manual differential counts.
A July 23, 2015 electromyography (EMG) report was normal and showed no evidence of
an entrapment neuropathy at the wrist or elbow bilaterally, nor was there evidence of a cervical
radiculopathy, brachial plexopathy, or a generalized polyneuropathy. A September 3, 2015
magnetic resonance imaging (MRI) scan of the left wrist revealed tendinosis and a tendon tear.
In an August 20, 2015 report, Dr. Solomon Rojhani, a physiatrist, asserted that appellant
presented with left wrist pain radiating to the left hand and lower arm. He opined that this was a
chronic condition which had worsened in the past couple of months and was “aggravated by
activity.” Dr. Rojhani also asserted that appellant had a chronic neck problem and diagnosed
cervicalgia status post C5-7 fusion.

2

In an August 27, 2015 report, Dr. Akhil Chhatre, a Board-certified physiatrist, stated that
appellant was receiving treatment for her cervicalgia status post C5-7 fusion and left wrist
tendinitis. He asserted that appellant had a history of cervical radicular pain that was treated
with a C5-7 fusion and “continue[d] to have residual radicular pain that radiate[d] to her left
arm.” Dr. Chhatre reported that appellant presented with left wrist pain on July 21, 2015. A
clinical examination demonstrated a negative Tinel’s sign, an EMG showed no chronic nerve
damage in her left upper extremity, and an x-ray of the left wrist revealed no fracture,
dislocation, or soft tissue swelling. Dr. Chhatre reiterated his diagnosis of left wrist tendinitis
and advised her to avoid certain activities in her job, which required repetitive motion, including
manual differential counts and bone marrow duties.
On September 28, 2015 Dr. Chhatre diagnosed cervicalgia, left wrist pain, left wrist
tendinitis, and upper extremity tendon tear, left, sequela.
On October 21, 2015 appellant, through counsel, requested authorization for surgery of
her left wrist condition.
In a November 9, 2015 letter, OWCP indicated that when appellant’s claim was received
it appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
these criteria and because the employing establishment had not controverted continuation of pay
or challenged the case, payment of a limited amount of medical expenses was administratively
approved. It stated that it had reopened the claim for consideration because appellant requested
authorization for surgery. OWCP requested additional evidence and afforded appellant 30 days
to respond to its inquiries.
In response, appellant submitted a November 13, 2015 narrative statement claiming that
she had been experiencing discomfort while performing manual differential counts since the end
of June 2015. On July 21, 2015 while performing manual cell differential counts, which she had
been doing “nonstop since May,” she suddenly experienced excruciating pain, weakness,
inability to grip anything, tenderness, warmth, burning, and stiffness in her left wrist and little
finger, which stopped her from continuing counting cells. Appellant stated that a bone marrow
procedure was also scheduled for that day and she went to a room to prepare a patient and had a
lot of pain and difficulty while trying to move her left wrist. She also experienced sharp pain
when entering data into the computer at work. Appellant stated that her left wrist tendon tear
injury occurred on July 21, 2015 due to the repetitive motion tasks she had performed at work
during the two and a half months prior. She also submitted a November 20, 2015 MRI scan of
the cervical spine which showed a normal evaluation of the spinal cord and no significant canal
or foraminal narrowing in the cervical spine.
In progress reports dated October 22 through November 17, 2015, Dr. Chhatre reiterated
his diagnoses. On December 3, 2015 he opined that appellant should remain off work until
cleared by an orthopedic surgeon for the tendon tear in her left wrist. On December 8, 2015
Dr. Chhatre reiterated his diagnoses and asserted that appellant had some minor discomfort in
her left wrist for a couple of months prior to July 21, 2015. On the date of injury, appellant was
performing manual cell differential counts with her left hand at work, using a digital cell counter.
While she was doing this, she had her head on a microscope and was entering data into the
computer while typing with her right hand. Appellant suddenly had an intolerable pain in her

3

left hand that prevented her from continuing to count the cells. She stated that as the day
progressed she could not even use her left hand, even to type on the computer.
By decision dated December 22, 2015, OWCP denied the claim on the basis that the
medical evidence failed to establish a causal relationship between appellant’s diagnosed
conditions and the July 21, 2015 employment incident.
On January 29, 2016 appellant, through counsel, requested reconsideration and submitted
a January 14, 2015 report from Dr. Chhatre who opined that appellant incurred the diagnosed
conditions of tendinitis and/or tendinosis of the left wrist and a left upper extremity tendon tear
as a result of doing a microscopic cell count on July 21, 2015.4 In a February 18, 2016 report,
Dr. Chhatre advised that appellant should remain off work for three months until cleared by an
orthopedic surgeon.
By decision dated April 13, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury6 was sustained in the performance of
duty, as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred, as alleged,
but fail to show that his or her condition relates to the employment incident.8

4

The report was most likely dated January 14, 2016; otherwise it would have been more than 6 months prior to
the July 21, 2015 employment incident.
5

Supra note 1.

6

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
7

See T.H., 59 ECAB 388 (2008).

8

Id.

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9
ANALYSIS
OWCP has accepted that the employment incident of July 21, 2015 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s left wrist and upper extremity
conditions resulted from the July 21, 2015 employment incident. The Board finds that appellant
failed to meet her burden of proof to establish causal relationship between the conditions for
which compensation is claimed and the accepted employment incident.
In his reports, Dr. Chhatre diagnosed left wrist tendinitis and upper extremity tendon tear,
left, sequela. He opined that appellant incurred the diagnosed conditions as a result of doing a
microscopic cell count on July 21, 2015. Dr. Chhatre asserted that on the date of injury appellant
was performing manual cell differential counts with her left hand at work, using a digital cell
counter. While she was doing this, appellant had her head on a microscope and was entering
data into the computer while typing with her right hand when she suddenly felt an intolerable
pain in her left hand. A clinical examination demonstrated a negative Tinel’s sign, an EMG
showed no chronic nerve damage in her left upper extremity, and an x-ray of the left wrist
revealed no fracture, dislocation, or soft tissue swelling. The Board finds that Dr. Chhatre failed
to provide sufficient medical rationale as to how performing microscopic work and using a
manual counter at work on July 21, 2015 caused or aggravated appellant’s left wrist and upper
extremity conditions. Dr. Chhatre noted that appellant’s conditions occurred while she was at
work, but such generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
her physical activity at work actually caused or aggravated the diagnosed conditions.10 He did
not otherwise sufficiently explain how diagnostic testing and examination findings led him to
conclude that the July 21, 2015 incident at work caused or contributed to the diagnosed
conditions. As such, the Board finds that the reports from Dr. Chhatre are insufficient to
establish left wrist and upper extremity conditions causally related to the July 21, 2015
employment incident.
Dr. Rojhani diagnosed radiating left wrist pain and opined that appellant had a chronic
condition which had worsened in the past couple of months and was “aggravated by activity.”
Dr. Katyal diagnosed left wrist pain and asserted that appellant had sustained a work-related
injury on July 21, 2015 as a result of her bone marrow duties and manual differential counts.
The Board finds that Drs. Rojhani’s and Katyal’s diagnosis of left wrist pain is a description of a

9

Id.

10

See K.W., Docket No. 10-98 (issued September 10, 2010).

5

symptom rather than a clear diagnosis of a medical condition.11 Moreover, appellant’s doctors
did not provide sufficient medical rationale explaining how her left wrist pain was caused or
aggravated by performing microscopic work and using a manual counter at work on
July 21, 2015. For these reasons, the Board finds that the reports from Drs. Rojhani and Katyal
are insufficient to establish that appellant sustained an employment-related injury.
Other medical evidence of record, including diagnostic test reports, are of limited
probative value as they do not specifically address whether appellant’s diagnosed conditions are
causally related to the July 21, 2015 work incident.12
The Board finds that appellant failed to submit rationalized medical evidence sufficient to
support her allegation or warrant further development that she sustained left wrist and upper
extremity conditions causally related to the accepted July 21, 2015 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.13
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left wrist and
upper extremity conditions causally related to the July 21, 2015 employment incident.

11

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. See P.S.,
Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).
12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
13

The Board notes that appellant may separately file a new occupational disease claim or a claim for a recurrence
under File No. xxxxxx345.

6

ORDER
IT IS HEREBY ORDERED THAT the April 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 28, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

